Berdon, J.,
concurring. I write separately to clarify two points. First, it should be noted that our decision in part II of the opinion—that we need not review the propriety of the evidentiary rulings at trial because the plaintiff failed to show how she was injured by them—does not affect the plaintiff’s ability to introduce such evidence at trial in support of her claim for abuse of process. The trial court excluded evidence that the defendants had acted fraudulently to prevent the plaintiff from receiving notice of the collection action in order to procure a default judgment. This evidence may be relevant as to whether the defendants are liable for abuse of process. Our holding in part II should not be relied upon as a basis for its exclusion. As the majority opinion points out, abuse of process occurs when a person uses “ ‘a legal process against another in an improper manner or to accomplish a purpose for which it was not designed.’ ” (Emphasis added.) Mozzochi v. Beck, 204 Conn. 490, 494, 529 A.2d 171 (1987).
Second, the legislature put to rest any claim that privity is required under CUTPA when it adopted No. *73079-210 of the 1979 Public Acts, which amended General Statutes § 42-110g (a).1 See Waterbury Petroleum Products, Inc. v. Canaan Oil & Fuel Co., 193 Conn. 208, 228 n.27, 477 A.2d 988 (1984). Simply put, “privity” is no longer required for a CUTPA action.
Nevertheless, the majority states that the 1979 amendment “was intended to make privity less of an obstacle to recovery under CUTPA.” (Emphasis added.) The majority also states that “privity, in the traditional contractual sense of an exchange of consideration between parties, may no longer be essential for standing under CUTPA . . . .” (Emphasis added.) This language is bound to cause confusion. Finally, the majority now seems to have added a new requirement by requiring that “a claimant under CUTPA must possess at least some type of consumer relationship with the party who allegedly caused harm to him or to her.” (Emphasis added.) The statutory scheme is devoid of any “consumer relationship” requirement for a CUTPA action. Furthermore, the majority does not define this new judicial gloss.
Nevertheless, I agree that under the facts of this case, the attorney defendant would not be liable under CUTPA. Although an attorney is not exempt from CUTPA; Heslin v. Connecticut Law Clinic of Trantolo & Trantolo, 190 Conn. 510, 461 A.2d 938 (1983); we made it clear in Heslin that we were not deciding “whether every provision of CUTPA permits regulation of every aspect of the practice of law . . . .” Id., 520.
*731We have held that it is important not to “interfere with the attorney’s primary duty of robust representation of the interests of his or her client.” Mozzochi v. Beck, supra, 497. This public policy consideration requires us to hold that CUTPA covers only the entrepreneurial or commercial aspects of the profession of law. The noncommercial aspects of lawyering— that is, the representation of the client in a legal capacity—should be excluded for public policy reasons. See Krawczyk v. Stingle, 208 Conn. 239, 246, 543 A.2d 733 (1988).
Accordingly, I concur in the judgment of the court.

 General Statutes § 42-110g (a) provides in part: “Any person who suffers any ascertainable loss of money or property, real or personal, as a result of the use or employment of a method, act or practice prohibited by section 42-110b, may bring an action in the judicial district in which the plaintiff or defendant resides or has his principal place of business or is doing business, to recover actual damages. . . .”